              Case 5:19-cv-01434-LHK Document 1 Filed 03/19/19 Page 1 of 12



 1

 2   Randall B. Aiman-Smith #124599
     Reed W.L. Marcy #191531
 3   Hallie Von Rock #233152
     Carey A. James #269270
 4   Brent A. Robinson #289373
     7677 Oakport St. Suite 1150
 5   Oakland, CA 94621
     T 510.817.2711
 6   F 510.562.6830
     ras@asmlawyers.com
 7   rwlm@asmlawyers.com
     hvr@asmlawyers.com
 8   caj@asmlawyers.com
     bar@asmlawyers.com
 9

10   Attorneys for Plaintiffs
11
                                             UNITED STATES DISTRICT COURT
12

13                                       NORTHERN DISTRICT OF CALIFORNIA

14
     KRISTAL NUCCI, individually and on )               Case No.: 19-CV-1434
15   behalf of all others similarly situated, )
                                              )         COMPLAINT FOR:
16                  Plaintiffs,               )
                                              )
17          v.                                )         1. FAILURE TO INDEMNIFY BUSINESS
                                              )            EXPENSES (Labor Code § 2802)
18   RITE AID CORPORATION,                    )
     THRIFTY PAYLESS, INC. and DOES )                   2. FAILURE TO REIMBURSE FOR
19   1-10, inclusive,                         )            REQUIRED UNIFORMS (IWC Wage
                                              )            Order 7, § 9(A))
20                  Defendants.               )
                                              )         3. UNFAIR BUSINESS PRACTICES
21                                            )            (Business and Professions Code § 17200,
                                              )            et seq.)
22                                            )
                                              )         4. INJUNCTION (Business and Professions
23                                            )            Code § 17200, et seq.)
                                              )
24                                            )
                                              )         CLASS ACTION
25                                            )
                                              )
26                                            )         DEMAND FOR JURY TRIAL
                                              )
27                                            )
                                              )
28


     Class Action Complaint
     Nucci, et al. v. Rite Aid Corporation                                     Case No. 19-cv-1434
              Case 5:19-cv-01434-LHK Document 1 Filed 03/19/19 Page 2 of 12



 1             Kristal Nucci (“Named Plaintiff”) is informed and believes and thereupon alleges the
 2   following:
 3   I.        INTRODUCTION
 4             1.        Named Plaintiff brings these claims, individually and as a class action under
 5   Federal Rule of Civil Procedure 23, against defendants Rite Aid Corporation (“Rite Aid”) and
 6   Thrifty Payless, Inc. (“Thrifty”) (Thrifty and Rite Aid together, “Defendants”). These claims
 7   are asserted by Named Plaintiff in her capacity as class action representative on behalf of all
 8   similarly situated persons (the “Class”).
 9             2.        The Class consists of all individuals employed at any Rite Aid store in California
10   as a non-exempt employee at any time during the Class Period.
11             3.        The Class Period is designated as the period from 4 years prior to the filing of
12   this action through the trial date.
13             4.        As used herein, “Plaintiffs” means Named Plaintiff and all members of the Class.
14             5.        Plaintiffs have been injured by Defendants’ failure to reimburse necessary
15   business expenditures, and failure to pay for required work uniforms, as required by California
16   law.
17             6.        For these injuries, Plaintiffs seek damages and penalties, as well as interest,
18   attorney’s fees, costs, and injunctive relief, all under California law, including: California
19   Labor Code § 2802; IWC Wage Order No. 7, § 9(A); California Code of Civil Procedure §
20   1021.5; and California Business & Professions Code § 17200, et seq.
21             7.        All violations of California law described herein have been ongoing for at least
22   four years, are continuing at present, and will continue unless and until enjoined by this Court.
23             8.        Defendants knowingly and intentionally engaged in the conduct complained of
24   herein, and Defendants acted as alleged herein in willful and knowing violation of the law.
25   II.       PARTIES
26             9.        Defendant Rite Aid Corporation is a Delaware Corporation, registered to and
27   conducting business in California. Rite aid operates retail stores throughout the United States,
28   including approximately 550 stores in California.

     Class Action Complaint
     Nucci, et al. v. Rite Aid Corporation                                        Case No. 19-cv-1434
     Page 1
              Case 5:19-cv-01434-LHK Document 1 Filed 03/19/19 Page 3 of 12



 1             10.       Defendant Thrifty Payless, Inc. is a California Corporation and is owned by
 2   defendant Rite Aid. Thrifty and Rite Aid operate all Rite Aid Stores in California.
 3             11.       Named Plaintiff Kristal Nucci is a resident of Santa Cruz County, California.
 4   Ms. Nucci has been employed by Rite Aid since May of 2015, and has worked as a non-
 5   exempt retail employee in Rite Aid stores in Capitola and Aptos, California.
 6             12.       Plaintiffs are ignorant of the true names or capacities of defendants named herein
 7   as Does 1 through 10, inclusive, and therefore sue these defendants by these fictitious names.
 8   When the names and capacities of these defendants are ascertained, Plaintiffs will amend this
 9   complaint accordingly. Each of the defendants named herein or designated as a Doe is liable
10   or in some manner legally responsible for the events alleged herein.
11   III.      JURISDICTION AND VENUE
12             13.       This Court has subject matter jurisdiction of this action under the Class Action
13   Fairness Act, 28 U.S.C. § 1332, in that the estimated damages involved in the claims asserted
14   herein will exceed $5,000,000, and the parties to this action are residents of different states.
15             14.       This Court has personal jurisdiction over Rite Aid because Rite aid has
16   significant contacts with California by virtue of its extensive business operations in California,
17   and has purposefully availed itself of the privileges and immunities of conducting business in
18   California.
19             15.       This Court has personal jurisdiction over Thrifty because Thrifty is incorporated
20   in California and has significant contacts with California by virtue of its extensive business
21   operations in California, and has purposefully availed itself of the privileges and immunities of
22   conducting business in California.
23             16.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a
24   substantial part of the events or omissions giving rise to the claims asserted herein occurred in
25   this District. Venue is also proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) because
26   Rite Aid and Thrifty are subject to this Court’s personal jurisdiction with respect to this civil
27   action and therefore reside in this District pursuant to 28 U.S.C. § 1391(c)(2). Venue is also
28   proper in this Court pursuant to 28 U.S.C. § 1391(d) because Rite Aid and Thrifty have

     Class Action Complaint
     Nucci, et al. v. Rite Aid Corporation                                       Case No. 19-cv-1434
     Page 2
              Case 5:19-cv-01434-LHK Document 1 Filed 03/19/19 Page 4 of 12



 1   sufficient contacts in this District to establish personal jurisdiction in this District.
 2   IV.       GENERAL ALLEGATIONS
 3             17.       During the Class Period, Defendants have operated approximately 550 stores in
 4   California.
 5             18.       Throughout the Class Period, Defendants have required, by company-wide
 6   policy, that their store employees, including Plaintiffs, wear only “royal” blue shirts and khaki
 7   pants while working. Defendants do not reimburse employees for the expense of obtaining
 8   these required clothing items. These clothing items are of a “distinctive design or color” and
 9   are not generally usable in the occupation, and therefore constitute a uniform under Wage
10   Order 7, § 9(A). By failing to pay for these uniforms, Defendants violate this provision of the
11   wage order.
12             19.       Further, because these clothing items are required as a condition of employment,
13   they constitute necessary business expenses which must be reimbursed by Defendants. By
14   failing to reimburse Plaintiffs for these clothing items, Defendants violate Labor Code § 2802,
15   which provides that “an employer shall indemnify his or her employee for all necessary
16   expenditures or losses incurred by the employee in direct consequence of the discharge of his
17   or her duties.”
18             20.       Defendants’ imposition of these unlawful costs on Plaintiffs, by which
19   Defendants shift the costs of doing business to Plaintiffs, is particularly burdensome because
20   employees must pay for these uniforms out of the already low wages Rite Aid pays its
21   employees.
22             21.       Defendants’ violations of Wage Order 7, § 9(A) and Labor Code § 2802
23   constitute unlawful, unfair, and fraudulent business practices under Business and Professions
24   Code § 17200, et seq., and Plaintiffs have been injured in fact, and have lost money or property
25   as a result of Defendants’ unfair competition and unlawful practices.
26             22.       Named Plaintiff seeks to enjoin the Defendants’ unlawful practices as described
27   herein. Named Plaintiff has been injured in fact and has lost money and property as a result of
28   these practices, and brings her claim for injunctive relief to prevent further harm to the public

     Class Action Complaint
     Nucci, et al. v. Rite Aid Corporation                                      Case No. 19-cv-1434
     Page 3
              Case 5:19-cv-01434-LHK Document 1 Filed 03/19/19 Page 5 of 12



 1   at large, which continues to face and suffer harm as a result of the Defendants’ practices.
 2   Named Plaintiff seeks preliminary and permanent injunctions to prohibit the Defendants’
 3   ongoing unlawful acts, which threaten future injury to the public.
 4   V.        CLASS ACTION ALLEGATIONS
 5             23.       Named Plaintiff brings this action on behalf of herself and as a class action
 6   pursuant to Federal Rule of Civil Procedure 23.
 7             24.       The class that Named Plaintiff seeks to represent is defined as follows: All
 8   individuals employed at any Rite Aid store in California as a non-exempt employee at any time
 9   during the Class Period.
10             25.       The claims alleged by Named Plaintiff may properly be maintained as a class
11   action pursuant to Federal Rule of Civil Procedure 23 because the requirements of that Rule
12   are satisfied with respect to those claims.
13             A.        Numerosity
14             26.       The total number of members of the Class is believed to be in excess of 10,000
15   persons. Accordingly, joinder of all class members would be impractical.
16             B.        Commonality
17             27.       There are numerous questions of law and fact common to the Class. Such
18   questions include, but are not limited to, the following:
19                       (1)       Whether Defendants, as a matter of common policy, failed to indemnify
20             Plaintiffs for job-related expenses, including required clothing;
21                       (2)       Whether the clothing required by Defendants constitutes a uniform under
22             California law;
23                       (3)       Whether Defendants’ actions as described herein constitute violations of
24             California Business and Professions Code § 17200, et seq.;
25                       (4)       The proper formula for calculating damages and restitution owed to
26             Plaintiffs;
27                       (5)       Whether Defendants will, unless enjoined, continue the practices alleged
28             herein; and

     Class Action Complaint
     Nucci, et al. v. Rite Aid Corporation                                         Case No. 19-cv-1434
     Page 4
              Case 5:19-cv-01434-LHK Document 1 Filed 03/19/19 Page 6 of 12



 1                       (6)       The terms and conditions of the injunction to be issued against
 2             Defendants.
 3             C.        Typicality
 4             28.       Names Plaintiff’s claims are typical of the claims of the Class. Named Plaintiff
 5   and all members of the proposed Class are or were subjected to the same policies and
 6   procedures, and their claims arise out of Defendants’ common course of conduct and are based
 7   on the same legal and remedial theories.
 8             D.        Adequacy of Representation
 9             29.       Named Plaintiff will fairly and adequately protect the interests of the Class.
10   Named Plaintiff has retained competent and capable attorneys who are experienced trial
11   lawyers with significant experience in complex and class action litigation, including
12   employment litigation. Named Plaintiff and her counsel are committed to prosecuting this
13   action vigorously on behalf of the Class and have the financial resources to do so. Neither
14   Named Plaintiff nor her counsel have interests that are contrary to or that conflict with those of
15   the Class.
16             E.        Propriety of Certification under FRCP 23(b)(3)
17             30.       Questions of law and fact common to the Class, including the common question
18   described above, predominate over any questions affecting only individual members.
19   Adjudication of these common issues in a single action has important and desirable advantages
20   of judicial economy. Moreover, there are no unusual difficulties likely to be encountered in
21   the management of this case as a class action. The identity of each member of the proposed
22   Class can be established by uniform records maintained by Defendants.
23             31.       The class action mechanism is superior to any alternatives that might exist for the
24   fair and efficient adjudication of these claims. Prosecution of this case as a class action will
25   permit a large number of injured parties to pursue their common claims in a single forum, at
26   the same time, which will promote efficiency, prevent duplication of evidence and efforts, and
27   preserve judicial resources and the resources of the parties. A class action will avoid
28   potentially inconsistent results in numerous individual trials or other judicial actions. Further,

     Class Action Complaint
     Nucci, et al. v. Rite Aid Corporation                                         Case No. 19-cv-1434
     Page 5
              Case 5:19-cv-01434-LHK Document 1 Filed 03/19/19 Page 7 of 12



 1   class treatment is the only realistic means by which Plaintiffs – almost all of whom are
 2   minimum wage employees without substantial resources – can effectively litigate against large,
 3   well-represented corporate defendants like Rite Aid and Thrifty. In the absence of a class
 4   action, Defendants will be unjustly enriched by the retention of the fruits and benefits of their
 5   unlawful conduct. A multiplicity of repetitive individual actions would also place an enormous
 6   burden on the courts.
 7             F.        Propriety of Certification under FRCP 23(b)(2)
 8             32.       Class certification is appropriate under FRCP 23(b)(2) because Defendants have
 9   acted and/or refused to act, as alleged herein, on grounds generally applicable to the Class,
10   making appropriate declaratory and injunctive relief with respect to the Class as a whole. The
11   Class members are entitled to injunctive relief to end Defendants’ common, uniform, and
12   unfair policies and practices as described herein.
13   VI.       CAUSES OF ACTION
14                                                FIRST CAUSE OF ACTION
                                             Failure to Indemnify Business Expenses
15                                               (California Labor Code § 2802)
16             33.       Plaintiffs incorporate by reference all preceding paragraphs as though fully set
17   forth herein.
18             34.       California Labor Code § 2802 requires employers to indemnify employees for all
19   necessary expenditures incurred by the employee in performing his or her job.
20             35.       As alleged herein, Defendants require Plaintiffs to purchase supplies, including
21   clothing of distinctive design or color, necessary to perform Plaintiffs’ job duties.
22             36.       Such expenditures by Plaintiffs are incurred in direct consequence of the
23   discharge of Plaintiffs’ job duties.
24             37.       Defendants do not reimburse Plaintiffs for these necessary expenditures.
25             38.       As a direct and proximate result of Defendants’ failure to reimburse Plaintiffs for
26   these necessary expenditures, Plaintiffs have been injured in an amount to be proved at trial.
27             39.       Plaintiffs are therefore entitled to recover reimbursement for these necessary
28   expenditures, and also, to recover costs, interest, and attorney’s fees as provided by California

     Class Action Complaint
     Nucci, et al. v. Rite Aid Corporation                                            Case No. 19-cv-1434
     Page 6
              Case 5:19-cv-01434-LHK Document 1 Filed 03/19/19 Page 8 of 12



 1   law, including Labor Code § 2802(c).
 2                                           SECOND CAUSE OF ACTION
                                               Failure to Provide Uniforms
 3                                           (IWC Wage Order No. 7, § 9(A))
 4             40.       Plaintiffs incorporate by reference all preceding paragraphs as though fully set
 5   forth herein.
 6             41.       IWC Wage Order 7, § 9(A) provides: “When uniforms are required by the
 7   employer to be worn by the employee as a condition of employment, such uniforms shall be
 8   provided and maintained by the employer. The term ‘uniform’ includes wearing apparel and
 9   accessories of distinctive design or color.”
10             42.       As alleged herein, Defendants require Plaintiffs to wear clothing of a distinctive
11   design and color, but fail to provide or reimburse Plaintiffs for these uniforms.
12             43.       As a direct and proximate result of this conduct, Plaintiffs have been injured in
13   an amount to be proved at trial.
14             44.       Plaintiffs are therefore entitled to recover damages for these clothing
15   expenditures, and also, to recover costs, interest, and attorney’s fees as provided by California
16   law.
17                                         THIRD CAUSE OF ACTION
                                       Restitution - Unfair Business Practices
18                            (California Business & Professions Code § 17200, et seq.)
19             45.       Plaintiffs incorporate by reference all preceding paragraphs as though fully set
20   forth herein.
21             46.       Each violation of California law by Defendants as alleged herein constitutes a
22   separate and distinct unfair and unlawful practice in violation of California Business &
23   Professions Code § 17200, et seq.
24             47.       As a direct and proximate result of Defendants’ conduct as alleged herein,
25   Plaintiffs have been injured in fact and have lost money and property, and Defendants have
26   been enriched by the retention of funds for reimbursement that are the property of Plaintiffs.
27             48.       Plaintiffs are entitled to restitution of all amounts which Defendants were
28   obligated to provide to Plaintiffs and which, through the unfair and unlawful practices alleged

     Class Action Complaint
     Nucci, et al. v. Rite Aid Corporation                                        Case No. 19-cv-1434
     Page 7
              Case 5:19-cv-01434-LHK Document 1 Filed 03/19/19 Page 9 of 12



 1   herein, Defendants did not pay to Plaintiffs. The total of these amounts can be proved with
 2   common evidence.
 3             49.       Plaintiffs are additionally entitled to recovery of interest, costs, and attorney’s
 4   fees as provided by California law.
 5                                        FOURTH CAUSE OF ACTION
                                                    Injunction
 6                            (California Business & Professions Code § 17200, et seq.)
 7             50.       Plaintiffs incorporate by reference all preceding paragraphs as though fully set
 8   forth herein.
 9             51.       Each violation of California law by Defendants as alleged herein constitutes a
10   separate and distinct unlawful and unfair practice in violation of California Business &
11   Professions Code § 17200, et seq.
12             52.       Plaintiffs have been harmed by Defendants’ unlawful and unfair practices as
13   alleged herein.
14             53.       Defendants continue to engage in the unlawful and unfair practices alleged
15   herein through the present day.
16             54.       Unless enjoined by this Court, Defendants will continue to engage in the
17   unlawful and unfair practices alleged herein.
18             55.       Plaintiffs are entitled to, and therefore request, an injunction of this Court
19   requiring that Defendants permanently cease and desist from engaging in the unlawful and
20   unfair practices alleged herein, and, further, that this Court make such orders as are necessary
21   to monitor Defendants’ compliance with said injunction.
22             56.       Plaintiffs are further entitled to costs and attorney’s fees for pursuing the
23   injunction requested herein.
24   VII.      PRAYER FOR RELIEF
25             Wherefore, Named Plaintiff, on behalf of herself and all Plaintiffs, pray for relief as
26   follows:
27             1.        That the Court certify this action as a class action on behalf of the Class pursuant
28   to Federal Rule of Civil Procedure 23;

     Class Action Complaint
     Nucci, et al. v. Rite Aid Corporation                                          Case No. 19-cv-1434
     Page 8
             Case 5:19-cv-01434-LHK Document 1 Filed 03/19/19 Page 10 of 12



 1             2.        That the Court designate Named Plaintiff as the representative of the Class;
 2             3.        That the Court appoint the law firm Aiman-Smith & Marcy as Class counsel;
 3             4.        That Defendants be ordered to pay all amounts owed to the Class arising out of
 4   the actions complained of herein, including wages, penalties, interest, and costs;
 5             5.        That Defendants, at their own expense, be ordered to provide full and adequate
 6   notice as required in class actions to all members of the Class;
 7             6.        That this action and the Class be further designated, respectively, as a
 8   representative action and representative class under California Business & Professions Code §
 9   17200, et seq.;
10             7.        That Defendants be ordered to make full restitution of all amounts received
11   and/or retained and/or not paid to Plaintiffs by Defendants pursuant to the California Labor
12   Code and California Business and Professions Code § 17200, et seq.;
13             8.        That, in addition to any constitutionally sufficient notice that is or might
14   otherwise be required in a class action under California law, Defendants be ordered to pay for
15   all necessary efforts to actually locate members of the representative class under Business and
16   Professions Code § 17200, et seq.;
17             9.        That this Court determine, and provide its declaratory judgment, that the
18   practices complained of herein were done willfully, knowingly, and intentionally;
19             10.       That this Court issue a temporary injunction, on terms the Court may deem
20   appropriate and necessary, prohibiting Defendants from engaging in the practices complained
21   of herein pending trial of this action, and requiring Defendants to make appropriate reports to
22   the Court or its appointed agent or expert regarding their compliance with said injunction, and
23   requiring Defendants to pay all costs associated with said monitoring said injunction;
24             11.       That this Court issue a permanent injunction, on terms the Court may deem
25   appropriate and necessary, prohibiting Defendants from engaging in the practices complained
26   of herein, requiring Defendants to make appropriate reports to the Court or its appointed agent
27   or expert regarding its compliance with said injunction, and requiring Defendants to pay all
28   costs associated with monitoring said injunction;

     Class Action Complaint
     Nucci, et al. v. Rite Aid Corporation                                         Case No. 19-cv-1434
     Page 9
             Case 5:19-cv-01434-LHK Document 1 Filed 03/19/19 Page 11 of 12



 1             12.       For attorney’s fees as provided by statutory and common law;
 2             13.       For costs of suit incurred; and
 3             14.       For such other legal and equitable relief as the Court may deem just and proper.
 4

 5
     Dated: March 19, 2019
 6

 7

 8                                                   Carey A. James
 9
                                                     Carey A. James
10                                                   Attorneys for Plaintiffs
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     Class Action Complaint
     Nucci, et al. v. Rite Aid Corporation                                      Case No. 19-cv-1434
     Page 10
             Case 5:19-cv-01434-LHK Document 1 Filed 03/19/19 Page 12 of 12



 1                                           DEMAND FOR JURY TRIAL
 2             Named Plaintiff, on behalf of herself and the Class, hereby demands a jury on all causes
 3   of action and claims with respect to which Plaintiffs have a right to jury trial.
 4

 5
     Dated: March 19, 2019
 6

 7

 8


                                                   Carey A. James
 9

10

11                                                 Carey A. James
                                                   Attorneys for Plaintiffs
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     Class Action Complaint
     Nucci, et al. v. Rite Aid Corporation                                    Case No. 19-cv-1434
     Page 11
